Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David L. Reynolds appeals the district court’s order denying his motion for a writ of mandamus pursuant to 28 U.S.C. § 1651 (2006). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Reynolds v. Supreme Court of Virginia, No. 1:09-cv-01079-JCC-TRJ (E.D.Va. Nov. 24, 2009). Additionally, we deny as unnecessary Reynolds’ motion for a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.